Citation Nr: 1726600	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-22 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE


Entitlement to service connection for a residual disability of a left thumb injury other than the currently service connected scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.  He had subsequent service in the Wisconsin Army National Guard from March 1982 to July 1991, which included a period of active duty for training from June 1, 1985 to June 15, 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A Notice of Disagreement was received in June 2010.  In June 2011, a Statement of the Case was issued, and in August 2011, the Veteran filed his substantive appeal (via a VA Form 9).

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the Milwaukee RO.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was afforded VA examinations in June 2009 and May 2011.  The Board finds that both VA examinations are inadequate for rating purposes.  In the June 2009 examination, the examiner found that there was no diagnosis for the left thumb, the examination was normal and the thumb was asymptomatic with no residuals noted on exam.  The examiner noted further that the Veteran's subjective complaints were not supported by objective examination.  The Board finds this opinion as inadequate as the evidence indicates that there is additional disability of the left hand.

In the May 2011 examination, the examiner opined that the Veteran's left thumb impairment resulted in loss of strength and difficulty with grasping a pen, pulling and twisting objects.   The examiner noted that the Veteran's left hand has decreased dexterity with writing and probing.  There was noted atrophy of the left hand thumb.  The examiner opined, however, that the atrophy of the left thumb muscles is less likely as not caused by or result of military service, relating that the atrophy could also be related to a cervical spine and left hand trauma that occurred after service.  In light of the Veteran's credible testimony regarding the post-service injury affecting another part of the hand/fingers, the Board finds that an additional examination is necessary to ensure that there is an opinion of record that fully considers all relevant medical and lay evidence.

Accordingly, the Board finds that the Veteran should be afforded a new VA examination that takes into consideration the Veteran's left thumb in-service injury, as well as all evidence in the claim file and a determination be made as to whether or not the Veteran's left thumb disability is a result of an injury that occurred during active duty for training.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, the Veteran should be afforded an appropriate examination with an examiner different than the examiner who conducted the June 2009 or May 2011 examinations in order to determine whether his current left thumb impairment was a result of the injury that occurred during active service for training other than the currently service-connected scar.  The examination should clearly state what residual injury was caused by the conceded in-service injury and what residual injury was caused by the non-service related trauma.  The entire claims file should be made available to and be reviewed by the examiner, to include the hearing transcript.

3.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case (SSOC) and given the opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




